 

g-.¢

sites

Nuv 1 FFDTB=
UNITED STATES DISTRICT COURT cLERK, U_S` B,S,.W C_OURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHER" U'SW»€°F C“'~'FORN'A

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

By DEPUTY
UNITED STATES OF AM]ERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or Ai“`£er November l, 1987)

JUAN DE DIOS NOLASCO-BRACAMONTES (l)
Case Number: lSCR4123 -CAB

ERIC S. FlSH, FEDERAL DEFENDERS, INC.

Defendant’s Attorney

 

REGISTRATION No. 70236308

|:| _
THE DEFENDANT:
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 REMOVED ALlEN FOUND IN TI-l]£ UNITED STATES 1

The defendant is sentenced as provided in pages 2 through 2 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

E The defendant has been found not guilty on count(s)

 

I:I Count(s) dismissed on the motion of the United States.

 

Assessment : $1()0.00 - Waived

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
No fine l:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 14_/261 8

Date of Impos`y/()f Sentence

HON. CiArTHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

18CR4123-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JUAN DE DIOS NOLASCO-BRACAMONTES (l) Judgrnent - Page 2 of 2
CASE NUMBER: lSCR4123 -CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
ij The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:l at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[| 0n or before

|:| as notified by the United States Marshal.

E as notified by the Probation cr Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4123-CAB

